Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-27 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10780955 in view of Hall (US PG Pub 20070017575).

Claim 1 and 14 both differs from the allowed claims 1, 14 in that there is not separate storage for NGLs.

Hall teaches that as part of the system for storing CGL there is a storage system for liquid propane solvent (Figure 3, paragraph 43, system 220).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed based on the teaching of Hall to have included a NGL storage separate from the CGL product storage on the marine vessel of the allowed claims in order to store liquid solvent (propane, which a containment system to store NGLs) since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing a separate NGL storage system would allow for the recovery and storage of NGL from the CGLs when not needed as CGL is formed with a mixture of solvent (NGL) and Natural Gas, once the separation is made after transportation storage is needed (paragraph 35, so a containment system for such storage would be required (paragraph 43 of Hall).

As such in view of Hall, claims 1 and 14 each of the present claims is rejected in view of claims 1 and 14 of the allowed claims.

Claims 2 and 15 each differs from claims 1-27 of the allowed claims in there is not separate storage for NGLs.

Hall teaches that as part of the system for storing CGL there is a storage system for liquid propane solvent (Figure 3, paragraph 43, system 220).



As such in view of Hall, claim 2 and 15 each of the present claims is rejected in view of claims 1-27 of the allowed claims.  Further claims 2-10 and 16-23 are each correspond to and are rejected in view of claims 2-10 and 16-23 of the allowed claims.  Further claims 7 and 20 are each rejected in view of claims 7 and 20 of the co-pending claims.  Such rejections are in view of the modification by Hall.


Claims 11 and 24 each differs from claims 1, 11-14, 24-27 of the allowed claims in there is not separate storage for NGLs.

Hall teaches that as part of the system for storing CGL there is a storage system for liquid propane solvent (Figure 3, paragraph 43, system 220).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed based on the teaching of Hall to have included a NGL storage separate from the CGL product storage on the marine vessel of the allowed claims in order to store liquid solvent (propane, which a containment system to store NGLs) since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing a separate NGL storage system would allow for the recovery and storage of NGL from the CGLs when not needed as CGL is formed with a mixture of solvent 


As such in view of Hall, claim 11 and 24 each of the present claims is rejected in view of claims 1, 11-14, 24-27, of the allowed claims.  Additionally, in view of the rejection in view of the modification of Hall Claims 12-14 and 24-27 are each rejected in view of their corresponding claim of 12-14 of the allowed claims and in view of their corresponding claims of 24-27 of the allowed claims.

Allowable Subject Matter
This application is a continuation of application 12/486,627 now U.S. Patent No. 10780955 and is allowable as it contains the same allowable subject matter as the allowed patent once the issues in regard to double patenting are resolved.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M KING whose telephone number is (571)272-2816. The examiner can normally be reached Monday - Friday, 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 5712726681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M KING/Primary Examiner, Art Unit 3763